Case 17-71772-lrc       Doc 100     Filed 03/19/19 Entered 03/19/19 16:35:32               Desc Main
                                    Document     Page 1 of 11


                         IN THE UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF GEORGIA
                                     ATLANTA DIVISION

 IN RE:
                                                       Chapter 11
 BROWN & PIPKINS, LLC,
                                                       Case No. 17-71772-lrc
          Debtor.

 SERVICE EMPLOYEES INTERNATIONAL
 UNION, LOCAL 32BJ,

          Movant,                                      CONTESTED MATTER

 v.

 BROWN & PIPKINS, LLC,

          Respondent.

                                       NOTICE OF HEARING

       PLEASE TAKE NOTICE that Service Employees International Union, Local 32BJ has filed a
“Motion to Dismiss Chapter 11 Case or in the Alternative Convert to Chapter 7” (the “Motion”) with the
Court seeking an order dismissing the case.

         PLEASE TAKE FURTHER NOTICE that the Court will hold a hearing on the Motion in
Courtroom 1204, United States Courthouse, Atlanta Division, Richard B. Russell Federal
Building, 75 Ted Turner Drive SW, Atlanta, GA 30303, at 10:15 a.m. on April 11, 2019. Your
rights may be affected by the court’s ruling on these pleadings. You should read these pleadings
carefully and discuss them with your attorney, if you have one in this bankruptcy case. (If you do not
have an attorney, you may wish to consult one.) If you do not want the court to grant the relief sought
in these pleadings or if you want the court to consider your views, then you and/or your attorney must
attend the hearing. You may also file a written response to the pleading with the Clerk at the address
stated below, but you are not required to do so. If you file a written response, you must attach a
certificate stating when, how and on whom (including addresses) you served the response. Mail or
deliver your response so that it is received by the Clerk at least two business days before the hearing.
The address of the Clerk’s Office is Clerk, U.S. Bankruptcy Court, 75 Ted Turner Drive, SW, Atlanta,
GA 30303. You must also mail a copy of your response to the undersigned at the address stated
below.

       This 19th day of March, 2019.
                                                    JONES & WALDEN, LLC
                                                    /s/ Leslie M. Pineyro
                                                    Leslie M. Pineyro
                                                    Georgia Bar No. 8969800
                                                    Attorney for Movant
                                                    21 Eighth Street, NE
                                                    Atlanta, GA 30309
                                                    (404) 564-9300
                                                    ljones@joneswalden.com
Case 17-71772-lrc       Doc 100   Filed 03/19/19 Entered 03/19/19 16:35:32           Desc Main
                                  Document     Page 2 of 11


                       IN THE UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION

 IN RE:
                                                     Chapter 11
 BROWN & PIPKINS, LLC,
                                                     Case No. 17-71772-lrc
            Debtor.

 SERVICE EMPLOYEES INTERNATIONAL
 UNION, LOCAL 32BJ,

          Movant,                                    CONTESTED MATTER

 v.

 BROWN & PIPKINS, LLC,

            Respondent.

                      MOTION TO DISMISS CHAPTER 11 CASE OR IN THE
                          ALTERNATIVE CONVERT TO CHAPTER 7

       COMES NOW Service Employees International Union, Local 32BJ (“Movant”) and hereby

files this “Motion to Dismiss Chapter 11 Case or in the Alternative Convert to Chapter 7” (the

“Motion”). In support of the Motion, Movant shows the Court as follows:

                             SUMMARY OF REQUESTED RELIEF

                                          Jurisdiction

       1.       This Court has jurisdiction to consider this Motion under 28 U.S.C. §§ 157 and

1334. This matter is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper in this

Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                                         Background

       2.       On December 19, 2017 (the “Petition Date”), Brown & Pipkins, LLC (the “Debtor”)

filed a voluntary petition for relief under Chapter 11 of Title 11 of the United States Code (the

“Bankruptcy Code”) in the United States Bankruptcy Court for the Northern District of Georgia

(Atlanta Division).




                                               -2-
Case 17-71772-lrc       Doc 100    Filed 03/19/19 Entered 03/19/19 16:35:32              Desc Main
                                   Document     Page 3 of 11


        3.      Movant is the holder of an unsecured claim against the above-named Debtor

based upon, without limitation, an arbitration award (the “Award”) in the amount of $752,198.51

(the “Debt”).

        4.      Movant filed Proof of Claim No. 12 on April 6, 2018 reflecting the Debt.

                                      RELIEF REQUESTED

        5.      Movant requests the Court dismiss this bankruptcy case or in the alternative

convert it to a Chapter 7.

                                       BASIS FOR RELIEF

        6.      Under Section 1112(b) of the Bankruptcy Code, a court may dismiss a debtor’s

Chapter 11 case “for cause.” 11 U.S.C. § 1112(b); In re Albany Partners, Ltd., 749 F.2d 670, 674

(11th Cir. 1984); In re Blunt, 236 B.R. 861, 864 (Bankr. M.D. Fla. 1999). Section 1112(b) states,

in pertinent part:

                (b)    …on request of a party in interest or the United States
                       trustee or bankruptcy administrator, and after notice and a
                       hearing, the court may…dismiss a case under this
                       chapter…for cause…

11 U.S.C. § 1112(b). A determination of cause is made by the court on a case-by-case basis.

See Albany Partners, 749 F.2d at 674. In addition, a bankruptcy court is not required to explain

its reasons for dismissal in detail because such decisions are particularly delegated to the

bankruptcy court’s sound discretion. See In re Camdon Ordnance Mfg. Co. of Arkansas, Inc.,

1999 WL 587790, at *2 (Bankr. E.D. Pa. 1999) (citing In re Atlas Supply Corp., 837 F.2d 1061,

1063 (5th Cir. 1988)). Therefore, it is clear that the Court is authorized to dismiss the Debtor’s

Chapter 11 case upon a showing of “cause.”

        7.      The legislative history of Section 1112(b) indicates that a court has wide discretion

to use its equitable powers to dispose of a debtor’s case. H.R.Rep. No. 595, 95th Cong., 1st

Sess. 405 (1977); S.Rep. No. 989, 95th Cong., 2d Sess. 117 (1978), reprinted in 1978

U.S.C.C.A.N. 5787, see also In re Preferred Door Co., 990 F.2d 547, 549 (10th Cir. 1993) (a court



                                                 -3-
Case 17-71772-lrc      Doc 100     Filed 03/19/19 Entered 03/19/19 16:35:32             Desc Main
                                   Document     Page 4 of 11


has broad discretion to dismiss a bankruptcy case); In re Sullivan Cent. Plaza I, Ltd., 935 F.2d

723, 728 (5th Cir. 1991) (determination of whether cause exists under Section 1112(b) “rests in

the sound discretion” of the bankruptcy court); In re Koerner, 800 F.2d 1358, 1367 & n. 7 (5th Cir.

1986) (bankruptcy court is afforded “wide discretion” under Section 1112(b); Albany Partners, 749

F.2d at 647. For reasons more fully explained below, the Court should use its grant of broad

authority to dismiss the Debtor’s Chapter 11 case.

       8.      Section 1112 provides a nonexclusive list grounds for dismissal. 11 U.S.C. § 1112;

Frieouf v. U.S., 938 F.2d 1099, 1102 (10th Cir. 1991) (Section 1112’s list is non-exhaustive);

Blunt, 236 B.R. at 864. Cause for dismissal of bankruptcy case is not limited to examples

enumerated in 11 U.S.C. § 1112 but is matter of discretion for court. In re Mid-Valley Aggregates,

Inc. 49 BR 498 (Bankr. D.N.D.,1985). One such ground is where a party-in-interest shows that

there is an “inability to effectuate a plan [of reorganization]”. 11 U.S.C. § 1112(b)(2); Preferred

Door Co., 990 F.2d at 549; Sullivan Cent. Plaza I, 935 F.2d at 728. See also §1129(4)(A) (cause

includes “continuing loss to or diminution of the estate and the absence of a reasonable likelihood

of rehabilitation”). Courts have additionally found cause for dismissal where no bankruptcy

purpose would be served by the continuation of the case. See In re Forum Health, 444 B.R. 848,

(Bankr. N.D. Ohio, 2011). Thus, the Court may dismiss the Debtor’s Chapter 11 case where it is

reasonably shown that the Debtor is unable to effectuate a plan or where there is no bankruptcy

purposes served by continuation of the bankruptcy. Here, Movant shows that Debtor cannot

effectuate a plan and there is no legitimate bankruptcy purpose.

       9.      Inability to effectuate a plan arises when a debtor lacks the capacity to “formulate

a plan or carry one out” or where the “core” for a workable plan of reorganization “does not exist.”

See Preferred Door, 990 F.2d at 549 (quoting Hall v. Vance, 887 F.2d 1041, 1044 (10th Cir. 1989))

(inability to effectuate a plan arises where debtor lacks capacity to formulate a plan or carry one

out); Blunt, 236 B.R. at 865 (cause found to dismiss debtor’s case under Section 1112(b)(2) where

“core” for a workable plan of reorganization found to be nonexistent). Such is the case here.


                                                -4-
Case 17-71772-lrc      Doc 100     Filed 03/19/19 Entered 03/19/19 16:35:32           Desc Main
                                   Document     Page 5 of 11


       10.     Once a court determines that cause exists to dismiss a debtor’s Chapter 11 case,

the court evaluates whether dismissal is in the best interests of the creditors and of the estate.

See In re Superior Sliding & Window, Inc., 14 F.3d 240, 243 (4th Cir. 1994); In re Mazzacone,

185 B.R. 402, 411 (Bankr. E.D. Pa. 1995), aff’d 200 B.R. 568 (E.D. Pa. 1996); In re Warner, 83

B.R. 807, 809 (Bankr. M.D. Fla. 1988). A variety of factors demonstrate that it is in the best

interest of the creditors and the Debtor’s estate to dismiss the Debtor’s Chapter 11 case.

       11.     The continuation of this case as a Chapter 11 is only serving to increase

administrative claims and the debt owed to the Internal Revenue Service, which has filed a proof

of claim for $1,959,267.23, including a secured claim of $1,443,385.68 on “all of debtor(s) right,

title and interest to property – 26 U.S.C. § 6321.” Claim 9.

       12.     Debtor has not proposed a plan and the case has been pending for over fifteen

months. Debtor is sitting in bankruptcy and protected by the automatic stay, but Debtor is doing

nothing to provide a distribution to creditors. Importantly, Movant and the United States Trustee

requested that Debtor amend its Voluntary Petition at the 341 Meeting of Creditors held on

January 25, 2018, because it improperly included another entity (Acsential, Inc.) as a “dba” and

such is creating confusion regarding the applicability of the automatic stay to such non-debtor

entity. However, despite follow up requests by Movant’s counsel, the Voluntary Petition has not

been amended.

       13.     According to the Final Cash Collateral Order (Dkt. 47), Debtor projected Net

Income of $35,898.89 - $41,079.89 for the months of February 2018 through November 2018.

       14.     Debtor’s December 2018 Monthly Operating Report (Dkt. 97) shows that the

Debtor lost $61,857.26 in the course of business operations during that month. During that month,

Deidra F. Brown, CEO of Debtor, was paid $7,916.66. Dkt. 97 at 18.

       15.     Debtor’s most recent Monthly Operating Report (January 2019, Dkt. 98) shows

that the Debtor lost $2,022.86 in the course of business operations during that month.




                                                -5-
Case 17-71772-lrc        Doc 100      Filed 03/19/19 Entered 03/19/19 16:35:32          Desc Main
                                      Document     Page 6 of 11


        16.     In the event the Court does not dismiss this case, Movant requests the Court

convert the case to Chapter 7.

                                                  NOTICE

        17.     Notice of this Motion shall be given to (a) the Office of the United States Trustee;

(b) all creditors; and (c) all parties in interest.

                                              CONCLUSION

        WHEREFORE, the Debtor respectfully requests that this Court enter an Order (a)

dismissing the Debtor’s Chapter 11 case under Section 1112(b) of the Bankruptcy Code; or (b)

alternatively converting the case to Chapter 7; and (c) granting such other and further relief as

this Court deems just and proper.

        Respectfully submitted this 19th day of March, 2019.

                                                        JONES & WALDEN, LLC

                                                        /s/ Leslie M. Pineyro
                                                        Leslie M. Pineyro
                                                        Georgia Bar No. 969800
                                                        Attorney for Movant
                                                        21 Eighth Street, NE
                                                        Atlanta, GA 30309
                                                        (404) 564-9300
                                                        lpineyro@joneswalden.com




                                                      -6-
Case 17-71772-lrc       Doc 100   Filed 03/19/19 Entered 03/19/19 16:35:32          Desc Main
                                  Document     Page 7 of 11



                       IN THE UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION

 IN RE:
                                                    Chapter 11
 BROWN & PIPKINS, LLC,
                                                    Case No. 17-71772-lrc
           Debtor.

 SERVICE EMPLOYEES INTERNATIONAL
 UNION, LOCAL 32BJ,

           Movant,                                  CONTESTED MATTER

 v.

 BROWN & PIPKINS, LLC,

           Respondent.

                                  CERTIFICATE OF SERVICE

   I hereby certify that the foregoing Motion to Dismiss Chapter 11 Case or in the Alternative
Convert to Chapter 7 (the “Motion”) and Notice of Hearing (the “Hearing Notice”) were served via
the Bankruptcy Court’s Electronic Case Filing program, which sends a notice of and
accompanying link to the Motion and the Hearing Notice to the following parties who have
appeared in this case under the Bankruptcy Court’s Electronic Case Filing Program:


         Kathleen G. Furr: kfurr@bakerdonelson.com; mparris@bakerdonelson.com;
         Brooke E. Heinz: bheinz@law.ga.gov
         Alan C. Hochheiser: ahochheiser@mauricewutscher.com;
          arodriguez@mauricewutscher.com;
         S. Gregory Joy: sgjoy@smithcurrie.com;
         Lindsay P. S. Kolba: lindsay.p.kolba@usdoj.gov; lisa.maness@usdoj.gov;
         Paul Reece Marr: paul.marr@marrlegal.com; paulrmarr@gmail.com;
         Eugene B. "Trey" McLeod: tmcleod@dew.sc.gov; ecf@dew.sc.gov;
         Thomas Richelo: trichelo@richelolaw.com;
         Kevin A. Stine: kstine@bakerdonelson.com; mparris@bakerdonelson.com;
          kfurr@bakerdonelson.com; and
         Stuart Freeman Wilson-Patton: agbankgeorgia@ag.tn.gov;
          Stuart.Wilson-Patton@ag.tn.gov.




                                              -7-
Case 17-71772-lrc      Doc 100     Filed 03/19/19 Entered 03/19/19 16:35:32              Desc Main
                                   Document     Page 8 of 11



         I further certify that on this day I have served a copy of the Motion and the Hearing Notice
via first class mail, postage prepaid, upon the parties listed on the attached mailing matrix

This 19th day of March, 2019.

                                                   JONES & WALDEN, LLC
                                                   /s/ Leslie M. Pineyro
                                                   Leslie M. Pineyro
                                                   Georgia Bar No. 969800
                                                   Attorney for Movant
                                                   21 Eighth Street, NE
                                                   Atlanta, GA 30309
                                                   (404) 564-9300
                                                   lpineyro@joneswalden.com




                                                 -8-
Label Matrix forCase    17-71772-lrc
                  local noticing       Doc 100   Filed 03/19/19 Entered 03/19/19 16:35:32       Desc
                                                                                  American Express Bank,Main
                                                                                                         FSB
113E-1                                           Document     Page 9 of 11        c/o Becket and Lee LLP
Case 17-71772-lrc                                                                     PO Box 3001
Northern District of Georgia                                                          Malvern PA 19355-0701
Atlanta
Tue Mar 19 13:08:19 EDT 2019
Bldg Serv 32BJHealthFund et al                                                        Bldging Service 32BJ HealthFund, et al
25 West 18th Street                                                                   Raab, Sturm & Ganchrow, LLP, Attn:
New York, NY 10011-1991                                                               2125 Center Avenue, Suite 100
                                                                                      Fort Lee, NJ 07024-5810


Brown & Pipkins, LLC                        Constangy, Brooks & Smith LLP             County Of Fairfax
P.O. Box 312245                             230 Peachtree Street NW                   c/o Fairfax County Office Of the
Atlanta, GA 31131-2245                      Suite 2400                                County Attorney
                                            Atlanta, GA 30303-1557                    12000 Govt. Center Parkway Suite 549
                                                                                      Fairfax VA 22035

Deidre F. Brown                             Dept. of Justice-Tax Division
2950 Stone Hogan Conn #5                    Chief Civil Trial , S Region
Atlanta, GA 30331-2837                      POBox14198, BenFranklinStation
                                            Washington, DC 20044-4198


Fairfax Cnty Dept of Tax Admin              FordHarrison LLP                          Frederick L. Wright, Esq.
Government Center                           Attn: Kevin M. Williams                   Vaughn, Wright & Boyer LLP
12000 Government Center Parkwa              1300 19th Street NW; Suite 300            1205 Johnson Ferry Rd,#136-448
Fairfax, VA 22035-0002                      Washington, DC 20036-1628                 Marietta GA 30068-5418


                                            GA DOL Wage and Hour Division             Garvin Lee Oliver, Arbitrator
                                            Bettina Campbell, Investigator            9084 Belvoir Woods Parkway
                                            148 Andrew Young Int’l Blvd NE            Fort Belvoir VA 22060-2702
                                            Atlanta GA 30303-1732


                                                                                      Georgia Dept of Transportation
                                                                                      Attn: Joanna M. Campbell
                                                                                      600 W Peachtree St, Suite 2300
                                                                                      Atlanta, GA 30308-3607


Georgia Dept. of Labor                      Georgia Dept. of Labor                    HLB Gross Collins, PC
Suite 826                                   Suite 910                                 J. Keith Moody
148 Andrew Young Inter. Blvd., NE           148 Andrew Young Inter. Blvd., NE         3330 Cumberland Parkway
Atlanta GA 30303-1751                       Atlanta GA 30303-1751                     Suite 900
                                                                                      Atlanta, GA 30339-5998

                                            Harbin’s Outdoors LLC
                                            c/o Brandy M. Lee
                                            Suite 600
                                            2100 First Avenue North
                                            Birmingham Alabama 35203-4272

Hirschler Fleischer, Attorneys
PO Box 500
Richmond, VA 23218-0500
Internal RevenueCase
                 Service17-71772-lrc       Doc 100    Filed
                                                 Internal     03/19/19
                                                          Revenue Service Entered 03/19/19 16:35:32     Desc Main
P. O. Box 7346                                   401 W. Peachtree St NW Page 10 of 11
                                                     Document
Philadelphia, PA 19101-7346                       Stop 334-D
                                                  Atlanta, GA 30308


John L. Monroe, Jr.
271 17th Street, NW
Suite 1900
Atlanta, GA 30363-6202


Lauren P. McDermott
Mooney, Green, Saindon, Murphy, & W
1920 L Street NW
Suite 400
Washington, DC 20036-5041

Massey Pest Prevention
249 E. Memorial Drive
Dallas, GA 30132-4319



Miller & Martin PLLC                              Miller & Martin PLLC                    Pam’s Cleaning Service, LLC
1180 West Peachtree St. NW                        ATTN: M. Craig Smith, Esq.              2200 Roger Vanhook Road
Suite 2100                                        832 Georgia Avenue, Suite 1200          Clarkesville, GA 30523-2419
Atlanta, GA 30309-3495                            Chattanooga, TN 37402-2285




SEIU Local 32BJ                                                                           SMARTONE Backgound Screening
c/o Mark Hanna, Esq.                                                                      Select Data Solutions
1401 K Street NW, Suite 300                                                               2712 Middleburg Drive; Suite 2
Washington, DC 20005-3422                                                                 Columbia, SC 29204-2415


Safety-Kleen/Clean Harbors                        Santek Waste Services, Inc.             Secretary of the Treasury
600 Longwater Drive                               Waste Service of Tennessee              15th & Pennsylvania Avenue, NW
Norwell, MA 02061-1639                            1387 Wisdom Street                      Washington, DC 20200
                                                  Chattanooga, TN 37406-1749


                                                  Seneca Insurance Company
                                                  c/o Soffer, Rech and Borg, LLP
                                                  26th Floor
                                                  48 Wall Street
                                                  New York NY 10005-2900

Service Employees International Union, Local
Walter M. Meginniss, SEIU Local 32BJ
25 W. 18th Street
New York, NY 10011-4677
(p)SC DEPARTMENTCase   17-71772-lrc
                 OF EMPLOYMENT AND WORKFORCEDoc 100 Filed 03/19/19 Entered 03/19/19           16:35:32
                                                                                               TACS         Desc Main
PO BOX 8597                                        Document      Page 11 of 11                for Fairfax County DTA
COLUMBIA SC 29202-8597                                                                        PO Box 31800
                                                                                              Henrico, VA 23294-1800




The Hanover Insurance Company                                                                 U. S. Securities and Exchange Commission
c/o James W. Martin, Esq.                                                                     Office of Reorganization
3945 Holcomb Bridge Road, #300                                                                Suite 900
Norcross, GA 30092-5200                                                                       950 East Paces Ferry Road, NE
                                                                                              Atlanta, GA 30326-1382

U.S. Attorney                                  US Army Corps of Engineers                     US Army Corps of Engineers
600 Richard Russell Building                   Contracting Division                           Contracting Division
75 Ted Turner Drive, SW                        1325 J Street                                  69-A Hagood Avenue
Atlanta, GA 30303-3315                         Sacramento, CA 95814-2922                      Charleston, SC 29403-4364


US DOL/Wage Hour Division                      Universal Printing                             VettFirst Security
c/o US DOL/Office Of The Solicitor             Solutions, Inc.                                2712 Middleburg Drive
Room 7T10                                      10573 West Pico Blvd. #610                     Suite 224
61 Forsyth Street SW                           Los Angeles, CA 90064-2333                     Columbia, SC 29204-2415
Atlanta GA 30303-8816

WELLS FARGO BANK SMALL BUSINESS LENDING DIVI   Wells Fargo Bank N.A., d/b/a Wells Fargo Dea   Wells Fargo Bank, N.A.
P.O. Box 29482                                 P.O. Box 19657                                 401 N Research Pkwy, 3rd Floor
Phoenix, AZ 85038-8650                         Irvine, CA 92623-9657                          MAC #D4004-032
                                                                                              Winston Salem, NC 27101-4157


                                               Wells Fargo Business Card
                                               420 Montgomery Street
                                               San Francisco, CA 94104-1298



                                               Worldwide Business Group, LLC
                                               PO Box 312245
                                               Atlanta, GA 31131-2245
